The appeal herein was perfected by defendants, Mrs. Addie McDuff Andrews and J.T. Raney, from a judgment of the lower court, adverse to their contentions.
Prior to submission of the case in this court, appellants' counsel filed a written motion praying that the appeal be dismissed. A copy of this motion was served upon counsel for appellee prior to the case being submitted here and, otherwise, we know that these counsel are cognizant of appellants' desire to have their appeal dismissed. They have made no opposition thereto and, for this reason, we assume they concur in the motion.
It is now ordered that the appeal be and it is hereby dismissed.